Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 1 of 10 PageID #: 397




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case No. 1:15-cr-71-JMS-DML-01

                                                          ORDER ON MOTIONS FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  MATTHEW K. FISHER                                       (COMPASSIONATE RELEASE)




        Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motions are:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 2 of 10 PageID #: 398




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:15-cr-00071-JMS-DML
                                                      )
 MATTHEW K. FISHER,                                   ) -01
                                                      )
                               Defendant.             )

                                              ORDER

        Defendant Matthew K. Fisher has filed two motions seeking compassionate release under

 § 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkts. 63, 71.

 Mr. Fisher seeks immediate release from incarceration. Dkt. [71]. For the reasons explained below,

 his motions are DENIED.

 I.     Background

        In 2016, Mr. Fisher was sentenced to an aggregate sentence of 300 months of imprisonment

 and 10 years of supervised release after he pled guilty to: (1) two counts of sexual exploitation of

 children, in violation of 18 U.S.C. § 2251(a); (2) one count of attempted sexual exploitation of

 children, in violation of 18 U.S.C. § 2251(e); and (3) one count of distribution of child

 pornography, in violation of 18 U.S.C. § 2252(a)(2). Dkts. 42, 54, 55. In pleading guilty, Mr.

 Fisher stipulated that he sometimes babysat for close family friends who had two minor daughters.

 Dkt. 53. While babysitting, Mr. Fisher hid a camera in a clock in the family's bathroom and

 surreptitiously recorded videos of the girls in various states of undress. He posted multiple images

 of one of the girls on the internet. In addition, Mr. Fisher also posed as a teenage boy and




                                                  2
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 3 of 10 PageID #: 399




 convinced another minor girl—his 14-year-old neighbor—to send him naked pictures of herself

 via text message.

        Mr. Fisher is 44 years old. He has been incarcerated for about 6 years. The Bureau of

 Prisons ("BOP") lists his anticipated release date (with good-conduct time included) as April 1,

 2036. That is, he has served about 30% of his sentence. He is currently incarcerated at FCI Loretto

 in Loretto, Pennsylvania. As of February 12, 2021, the BOP reports that no inmates and 16 staff

 members at FCI Loretto have active cases of COVID-19; it also reports that 706 inmates at FCI

 Loretto have recovered from COVID-19 and that no inmates at FCI Loretto have died from the

 virus. https://www.bop.gov/coronavirus/ (last visited Feb. 16, 2021). The BOP has also actively

 begun vaccinating inmates against COVID-19. Id. As of February 12, 2021, 65 inmates and 115

 staff members at FCI Loretto have received both doses of the COVID-19 vaccine. Id.

        On July 18, 2020, Mr. Fisher filed a pro se motion for compassionate release. Dkt. 63. The

 Court appointed counsel. Dkt. 68. Appointed counsel filed an amended motion for compassionate

 release and supporting memorandum, dkt. 71, and the United States responded, dkt. 75. Mr. Fisher

 did not file a reply. Thus, the motion is now ripe for decision.

 II.    Discussion

         Mr. Fisher seeks immediate release based on "extraordinary and compelling reasons" as

 set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 71. Specifically, he contends that his underlying

 medical conditions (hypertension, chronic nephrolithiasis in bilateral kidneys, obesity and

 hypercholesterolemia), which make him more susceptible to severe complications from COVID-

 19, combine with the BOP's inability to control COVID-19 outbreaks in their facilities to establish

 extraordinary and compelling reasons to reduce his sentence to time served. Id. In response, the




                                                   3
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 4 of 10 PageID #: 400




 United States argues that Mr. Fisher remains a danger to the community if released and that the

 sentencing factors in 18 U.S.C. § 3553(a) do not favor release. Dkt. 75.

         The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

 ("BOP") could file a motion for a reduction based on "extraordinary and compelling reasons."

 Now, a defendant is also permitted to file such a motion after exhausting administrative

 remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

 amended version of the statute states:

         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant's facility, whichever is earlier,[1] may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction;
                 or

                 (ii) the defendant is at least 70 years of age, has served at least 30
                 years in prison, pursuant to a sentence imposed under section
                 3559(c), for the offense or offenses for which the defendant is
                 currently imprisoned, and a determination has been made by the
                 Director of the Bureau of Prisons that the defendant is not a danger
                 to the safety of any other person or the community, as provided
                 under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .


         1
          Mr. Fisher submitted his motion after the warden denied his administrative request, dkt. 63-1, and
 the United States does not argue that Mr. Fisher has failed to exhaust his administrative remedies, dkt. 75.

                                                      4
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 5 of 10 PageID #: 401




 18 U.S.C. § 3582(c)(1)(A).

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

 U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

 the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

 provision for "extraordinary and compelling reason[s] other than, or in combination with, the


                                                  5
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 6 of 10 PageID #: 402




 reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

 of Prisons." Id., Application Note 1(D).

         The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

 the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

 Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

 Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

 prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of

 an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

 "consistent with the applicable policy statements issued by the Sentencing Commission" does not

 curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

 § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

 the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

 analysis substantial weight (if he has provided such an analysis), even though those views are not

 controlling. Id.

         Accordingly, the Court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.

         Mr. Fisher does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 provide him with an extraordinary and compelling reason warranting release. Instead, he asks the



                                                 6
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 7 of 10 PageID #: 403




 Court to exercise its broad discretion to find an extraordinary and compelling reason warranting

 release in this case. 2

         Mr. Fisher claims that extraordinary and compelling reasons warrant a sentence reduction

 in this case because he has various conditions (including hypertension, chronic nephrolithiasis in

 bilateral kidneys, obesity and hypercholesterolemia) that increase his risk of experiencing severe

 COVID-19 symptoms. Dkt. 71. The CDC (Centers for Disease Control) has recognized that

 obesity increases the risk for suffering severe COVID-19 symptoms and that hypertension may

 increase      the         risk   for    suffering       severe      COVID-19         symptoms.         See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last visited Feb. 16, 2021). While it appears that Mr. Fisher may be managing

 these conditions while incarcerated, the Court will assume that Mr. Fisher's risk of developing

 severe symptoms if he contracts COVID-19 creates an extraordinary and compelling reason that

 could warrant a sentence reduction. See, e.g., United States v. Finan, No. 1:17-cr-87-TWP-MJD-

 1, dkt. 145 at 13 (S.D. Ind. June 23, 2020) ("Therefore, because [the defendant] has established

 that he has a CDC-identified COVID-19 risk factor, the government does not contest that he has

 satisfied the 'extraordinary and compelling reason' prong of section 3582(c)(1)(A)(i)."); United

 States v. Elmer, No. 1:17-cr-113-JRS-TAB, dkt. 247 at 7 (S.D. Ind. June 17, 2020) ("[The

 defendant's] diabetes, during the COVID-19 pandemic, presents an extraordinary and compelling

 reason allowing for compassionate release."); United States v. Sanders, No. 3:06-cr-23-RLY-

 WGH-1, dkt. 31 at 6 (S.D. Ind. Oct. 26, 2020) ("The government concedes that the defendant has


         2
            In keeping with the Seventh Circuit's instruction in Gunn, 980 F.3d at 1180–81, the Court has
 considered the rationale provided by Mr. Fisher's warden in denying Mr. Fisher's administrative request for
 relief. Mr. Fisher's warden appears not to have considered the possibility that Mr. Fisher could show an
 "extraordinary and compelling reason" under Subsection (D) of the policy statement and instead focused
 only on Subsection (A). See dkt. 63-1. Thus, the warden's decision provides little guidance to the Court's
 analysis.

                                                     7
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 8 of 10 PageID #: 404




 presented 'extraordinary and compelling circumstances,' in that he has at least one condition that

 puts him at an increased risk of severe illness from COVID-19. . . . Specifically, he is

 obese."); United States v. Bilyou, No. 2:11-cr-9-JMS-CMM-6, dkt. 905 at 6 (S.D. Ind. Nov. 27,

 2020) ("The government concedes that the defendant has presented 'extraordinary and compelling

 circumstances,' in that he has at least one condition that puts him at increased risk of severe illness

 from COVID-19.").

        This assumption does not end the analysis, however, because the Court finds that the

 applicable § 3553(a) sentencing factors weigh against granting Mr. Fisher's request for

 compassionate release. The factors are: (1) the nature and circumstances of the offense and the

 history and characteristics of the defendant; (2) the need for the sentence imposed (a) to reflect the

 seriousness of the offense, to promote respect for the law, and to provide just punishment for the

 offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the public from further

 crimes of the defendant; and (d) to provide the defendant with needed educational or vocational

 training, medical care, or other correctional treatment in the most effective manner; (3) the kinds

 of sentences available; (4) the kinds of sentence and the sentencing range established for the

 defendant's crimes; (5) any pertinent policy statement issued by the Sentencing Commission; (6)

 the need to avoid unwarranted sentence disparities among defendants with similar records who

 have been found guilty of similar conduct; and (7) the need to provide restitution to any victims of

 the offense. 18 U.S.C. § 3553(a). The Court will address those factors that are applicable to Mr.

 Fisher's motion.

        Here, Mr. Fisher suffers from at least one medical condition that increases his risk of

 experiencing       severe       symptoms         if     he       contracts      COVID-19.          See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-



                                                   8
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 9 of 10 PageID #: 405




 conditions.html (last visited Feb. 16, 2021) (identifying obesity as a condition that increases the

 risk of severe COVID-19 symptoms). While FCI Loretto experienced a significant outbreak of

 COVID-19, the BOP's efforts to control the virus among the inmate population appear to be having

 some success. https://www.bop.gov/coronavirus/ (last visited on Feb. 16, 2021) (showing that 706

 inmates had recovered from the virus). In addition, 65 inmates and 115 staff members at FCI

 Loretto have already received both doses of the COVID-19 vaccine. Id. That said, the nature of

 prisons means that the virus can spread quickly and that inmates have little ability to protect

 themselves from the virus. In short, the Court is aware of the risk that Mr. Fisher faces from

 COVID-19 and has given it appropriate weight in its consideration of the § 3553(a) factors.

        Weighing in Mr. Fisher's favor under the Court's § 3553(a) analysis, he has no prior

 criminal history and has maintained a clean conduct report during his 6 years of incarceration. In

 addition, the BOP has rated him a minimum risk for recidivism and assigned him a low security

 classification. Dkt. 75-1.

        Nonetheless, the circumstances of Mr. Fisher's crimes weigh heavily against his release.

 He abused the trust of his friends to obtain surreptitious nude images of their daughters. He

 compounded that violation by posting some of those images online. He also tricked his 14-year-

 old neighbor into sending him naked pictures of herself. These crimes are extremely serious and

 warrant a serious penalty. Notably, the guidelines range for Mr. Fisher was 1320 months, and his

 300-month sentence already reflected a significant downward departure. Moreover, he has served

 only about 30% of his sentence and is not set to be released for another 15 years.

        The United States has also submitted a letter from the parents of Mr. Fisher's first two

 victims—the daughters of his neighbors. Those two victims are still minors, and their parents




                                                 9
Case 1:15-cr-00071-JMS-DML Document 77 Filed 02/18/21 Page 10 of 10 PageID #: 406




  explain that his request for early release has greatly disrupted their lives again and caused them all

  anxiety.

         In light of these circumstance, the Court finds that releasing Mr. Fisher early would not:

  reflect the seriousness of the offense; promote respect for the law; provide just punishment for the

  offense; afford adequate deterrence to criminal conduct; or protect the public from further crimes.

  Certainly, the Court is sympathetic to the risks that prisoners with underlying conditions such as

  Mr. Fisher face from COVID-19, but it cannot find that those risks warrant releasing him from

  incarceration at this time. See United States v. Saunders, __ F.3d __, No. 20-2486, 2021 WL

  420317, at *2 (7th Cir. Feb. 8, 2021) (affirming denial of motion for compassionate release where

  district court found that § 3553(a) factors weighed against release despite COVID-19 risk because

  defendant committed serious offense and had only served one-third of sentence); United States v.

  Ebbers, No. S402-CR-11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in evaluating

  a motion for compassionate release, the court should consider whether the § 3553(a) factors

  outweigh the "extraordinary and compelling reasons" warranting compassionate release, and

  whether compassionate release would undermine the goals of the original sentence).

  III.   Conclusion

         For the reasons stated above, Mr. Fisher's motions for compassionate release, dkts. [63]

  and [71], are denied.

         IT IS SO ORDERED.


             Date: 2/18/2021



  Distribution:

  All Electronically Registered Counsel

                                                   10
